Case 2:20-cv-02291-DOC-KES Document 98 Filed 05/06/20 Page 1 of 3 Page ID #:1298




                                                        May 6, 2020


 Via ECF

 Honorable David O. Carter
 Ronald Reagan Federal Building
 United States Courthouse
 411 West Fourth Street, Courtroom 9D
 Santa Ana, CA 92701-4516

            Re:     Objection to selection of 749 S. Los Angeles Street as Safe Parking Site in Case No.
                    2:20-cv-02291

 Dear Judge Carter:

         I am admitted to this Court but I am writing in my personal capacity and on behalf of the
 Board of Directors of the Santee Village Homeowner’s Association (the “HOA”) of which I am a
 member. Our homes at Santee Village are directly across the street from the proposed safe-parking
 lot at 749 Los Angeles Street (the “Proposed Site”) and we would like to share some relevant
 information about this location. I apologize for not contacting the Court sooner but I was unaware
 of the City’s plans until late last night after a chance meeting with a HOA board member.

         First and foremost, the HOA, my neighbors, and I all share the L.A. Alliance’s goal of
 finding solutions to our city’s homelessness crisis. We are grateful for the Court’s personal work on
 this issue and we are encouraged that the parties have come together to make real progress. The
 residents of Skid Row are already our neighbors and we have lived together since 2010 when the
 HOA was formed. Our neighborhood of the Fashion District has a history of supporting housing
 projects such as the Bridge to Home project on Paloma, three Skid Row Housing projects on 7th
 Street, many SRO housing units, and we support the Cal Trans project on 16th and Maple too. We
 hope the Court and the plaintiffs will consider us allies.

         We are writing because our primary means of egress is directly across the street from the
 Proposed Site and we wanted to highlight some points about our neighborhood the Court may not
 be aware of. We would also welcome the chance to show Your Honor or the Court’s staff around
 the block so the Court can see the legitimate problems with the Proposed Site. Seeing the
 neighborhood in person with those who have an intimate knowledge of the area paints a very
 different picture than just seeing the Proposed Site on a map.

        Our block is one of the densest residential parcels in the entire Fashion District. There are
 over 1,500 residential units within one block of the Proposed Site housing 2,500 to 3,000 residents.
 The picture attached as Exhibit 1 gives some idea of the density and proximity of residential
 housing, as does the link in the footnote below showing drone footage above the Proposed Site.1
 Los Angeles Street is also home to hundreds of retail establishments and small businesses. It is one
 of L.A.’s busiest retail corridors with sidewalks congested with shoppers on a daily basis.

 1
     https://bit.ly/749-s-los-angeles-st-lot-footage
                                              Santee Village Homeowners Association
                                      738 South Los Angeles Street, #5, Los Angeles, CA 90014
                                             (213) 243-0798 www.santeevillagela.com
Case 2:20-cv-02291-DOC-KES Document 98 Filed 05/06/20 Page 2 of 3 Page ID #:1299



        Given the social distancing challenges already present in our neighborhood, the prospect of
 turning the Proposed Site into a residential facility for individuals from Skid Row is causing a lot of
 concern for those who live and work here. One study shows a 10.5% COVID-19 infection rate
 among members of the homeless population tested in Washington state.2 And obviously the vast
 majority of the homeless population has never been tested. Moreover, given the size of the Skid
 Row homeless population, the closeness of living quarters, the absence of masks, and the lack of
 any perceptible effort to socially distance; residents in our community have legitimate health
 concerns that their primary means of egress will be less than fifty feet from the Proposed Site. For
 example, there was a recent outbreak of COVID-19 at the Union Rescue Mission in Skid Row3
 which has been difficult to contain, especially with many homeless residents refusing testing.4

         Many of the HOA’s residents are older, immunocompromised, and vulnerable to the worst
 consequences of COVID-19. In addition, people visiting the nearby shops come from all over the
 LA metropolitan area, walk back and forth past the Proposed Site, and then disperse to their
 respective neighborhoods. Yet we are unaware of any mitigation measures being taken by the City
 to protect the residents, workers, and shoppers in our neighborhood. We are also unaware of any
 vetting of the Proposed Site conducted by the City. There has been no transparency concerning
 how the City concluded the Proposed Site was suitable despite being in such a densely populated
 area with such a high volume of foot traffic.

         Given its unique location, the safe operation of the Proposed Site would require, at an
 absolute minimum, the constant presence of law enforcement and medical personnel on site at all
 times. Will the City ensure all residents of the Proposed Site are provided with masks, that they
 actually wear them, and that social distancing is observed at all times? Will the City ensure all
 residents of the Proposed Site are tested at reasonable intervals and temperatures are taken upon
 arrival? Will the City ensure the Proposed Site does not become a gathering place or an
 encampment for people who are not staying there (who will inevitably come from nearby Skid
 Row)? And ultimately, will the City guarantee that local residents, visiting shoppers, and workers
 are not needlessly exposed to foreseeable and easily avoidable health risks?

          As the Court knows, Dr. Fauci stated last week that a second wave of the coronavirus in the
 fall is “inevitable.”5 As such, these aren’t short-term concerns. Adding to the climate of concern
 and confusion is the fact that, as far as we know, no effort was made to reach out to anyone in the
 neighborhood to tell us the details of the proposal or solicit feedback.

         The map in the footnote6 shows the large amount of publicly owned land throughout Los
 Angeles. A group of us have already begun poring through this dataset in detail to identify other
 potential locations. Perhaps there is an opportunity for our community to work with the Court and
 the parties to locate a site that achieves the goal of creating safe parking and shelter for homeless
 residents in an area with less potential community risks?


 2
   See, https://www.cdc.gov/mmwr/volumes/69/wr/mm6917e2.htm
 3
   See, NBC news report: https://www.nbclosangeles.com/investigations/coronavirus-cases-continue-to-
 multiply-among-las-homeless/2353066/
 4
   See, NBC news report: https://www.nbclosangeles.com/investigations/homeless-shy-away-from-getting-
 tested-as-covid-19-spreads-faster-on-skid-row/2350733/
 5
   See, CNN website: https://www.cnn.com/2020/04/29/health/us-coronavirus-wednesday/index.html
 6
   See, LA Controller’s website: https://lacontroller.org/data-stories-and-maps/propertypanel/
                                        Santee Village Homeowners Association
                                738 South Los Angeles Street, #5, Los Angeles, CA 90014
                                       (213) 243-0798 www.santeevillagela.com
Case 2:20-cv-02291-DOC-KES Document 98 Filed 05/06/20 Page 3 of 3 Page ID #:1300



         Again, we hope the Court will see us as allies and we are willing to contribute our personal
 time to help get this right.

                                                              Respectfully submitted,

                                                              /s/ David M. Mannion

                                                              David M. Mannion

 cc:    Jeffrey A. Beaumont, Esq. (counsel to the HOA)




                                        Santee Village Homeowners Association
                                738 South Los Angeles Street, #5, Los Angeles, CA 90014
                                       (213) 243-0798 www.santeevillagela.com
